Citation Nr: 1332166	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before a Veterans Law Judge at a hearing at the RO in November 2009.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board remanded this case for further development in February 2010.  At that time, the Board also remanded the issue of entitlement to an initial higher rating for degenerative joint disease of the lumbosacral spine for issuance of a statement of the case.  The RO issued a statement of the case in May 2011.  However, the Veteran failed to file a substantive appeal.  As such, this matter is no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in November 2009, the Veteran testified at a Board hearing at the local RO.  An August 2013 letter informed the Veteran that the Veterans Law Judge who conducted the November 2009 Board hearing was no longer employed by the Board, and asked whether he wished to exercise his right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R.  § 20.707 (2012).  In a response received by the Board in September 2013, the Veteran indicated that he wished to testify at a new Board hearing at the local RO before a Veterans Law Judge.  


To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a Board hearing at the local RO.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


